        Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 1 of 14



                 AFFIDAVIT OF INSPECTOR MICHAEL J. CONNELLY

       I, Michael J. Connelly, state:

                                        INTRODUCTION

       1.      I am an Inspector with the United States Postal Inspection Service (USPIS)

assigned to the Boston Division, in Boston, Massachusetts. I have been employed in this capacity

since 2007. As a Postal Inspector, I am responsible for the investigation of federal criminal

offenses. I have completed the USPIS Basic Inspector Training program in Potomac, Maryland. I

am also a Task Force Officer with the Federal Bureau of Investigation’s Joint Terrorism Task

Force (JTTF). I routinely work with agents, troopers, and officers with dozens of years of

experience investigating crimes involving organized criminal groups and terrorist organizations.

I have received specialized training in the identification and investigation of suspicious and/or

hazardous items and substances sent through the United States Mail. I have also attended multiple

trainings and courses dealing with electronic and cyber investigations as well as the investigation

of weapons of mass destruction (WMD) and terrorism threats. I have investigated and participated

in the successful prosecution of other United States Mail based threat cases involving WMD,

“white-powder” hoax letters and threats with a cyber-nexus.

       2.      I am submitting this affidavit in support of an application for a criminal complaint

charging LIAM MACLEOD (“MACLEOD”), a forty-seven-year-old male living in Beverly,

Massachusetts, with mailing threatening communications in violation of 18 U.S.C. § 876(c), and

with conveying false information and hoaxes in violation of 18 U.S.C. § 1038. I also submit this

affidavit in support of a warrant for MACLEOD’s arrest on these charges.

       3.      Title 18, United States Code, Section 876(c) prohibits any person from knowingly

depositing in any post office or authorized depository for mail matter, or causing to be delivered,
          Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 2 of 14



“any communication” that contains a threat to injure or kidnap any person.

       4.      Title 18, United States Code, Section 1038 makes it illegal for any person to

engage:

               in any conduct with intent to convey false or misleading information
               under circumstances where such information may reasonably be
               believed and where such information indicates that an activity has
               taken, is taking, or will take place that would constitute a violation
               of chapter…10 [biological weapons], 11B [chemical weapons]….

       5.      As described in greater detail below, I have probable cause to believe and do, in

fact, believe, that between September 11, 2017 and December 27, 2017, MACLEOD deposited

in the mail and caused to be delivered a series of threatening mailings in envelopes addressed to

the Chief Executive Officer (“CEO”) of the online dating website OkCupid.com (“OkCupid”), in

violation of Title 18, United States Code, Section 876(c).

       6.      In addition, I have probable cause to believe and do, in fact, believe that on or about

September 12, 2017, MACLEOD engaged in conduct with the intent to convey false and

misleading information, namely mailing an envelope that contained a threatening communication

and white powder, under circumstances where such information could reasonably have been

believed, that indicated that an activity had taken, was taking, and would take place, namely that

the powder was Anthrax and could hurt those exposed to it, that would constitute a violation of

Title 18, United States Code, chapter 10, which relates to biological weapons, including Anthrax,

in violation of Title 18, United State Code, Section 1038.

       7.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information conveyed to me by witnesses and other law

enforcement officials. Because this affidavit is submitted for the sole purpose of seeking the

issuance of a criminal complaint, it does not include every fact known to me concerning the



                                                 2
         Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 3 of 14



investigation. Instead, I only have included those facts that I believe are necessary to establish the

requisite probable cause to support the criminal complaint.

   PROBABLE CAUSE TO BELIEVE THAT FEDERAL CRIMES WERE COMMITTED

       8.      OkCupid.com (“OkCupid”) is an online dating, friendship, and social networking

website and a corresponding mobile application. It is owned and operated by the Humor Rainbow,

Inc., a company headquartered in Dallas, Texas that owns and operates numerous other dating and

social media websites, including Match.com. Through the OkCupid online and mobile platforms,

among other things, users can create a profile containing pictures and information about

themselves, and also communicate with other users via both instant and private messaging.

       9.      Between September 2017 and December 2017, OkCupid’s corporate headquarters

in Dallas received nine suspicious and, in some cases, threatening mailings. Each mailing arrived

in an envelope addressed to OkCupid’s CEO bearing a Boston postmark with no return address.

Several of the mailings contained typewritten or handwritten letters. One of the mailings contained

a white powder along with a message describing the powder as “Anthrax,” a harmful biological

agent and infection that is spread by a particular bacterium’s spores through contact with skin or

inhalation. This infection can be harmful or even deadly to humans. Another mailing contained

significant red-brown staining described in a subsequent letter as AIDS-infected blood.

       10.     Federal law enforcement agencies have, in the past, investigated envelopes

suspected to contain anthrax or another harmful biological or chemical agent in white-powder form

sent to persons with the seeming intent to scare them and to cause them harm. Opening an

envelope containing powder often results in the powder contacting the opener’s skin or lungs

(through inhalation), either of which could cause a serious infection, injury or death. In other

cases, people have mailed envelopes containing an inert white powder, such as talcum powder or



                                                  3
         Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 4 of 14



cornstarch, with the seeming intent to scare the addressee or the opener of the envelope into

thinking that the powder is Anthrax or another harmful biological or chemical agent.

       11.     The first envelope investigated in this case was postmarked in Boston,

Massachusetts on September 12, 2017 (the “First Mailing”). It was addressed in handwriting to

“Chief executive officer, OK Cupid USA, Corporate office Headquarters, P. O. Box 12627, Dallas,

TX 75225.” It did not contain a return address. Inside the envelope was a single piece of lined

paper with the following handwritten text:

                      Greetings from Beverly
                      Ban me will ya
                      Welcome to the wonderful world of ANTHRAX
                      Expect a package within the next couple of days
                      It won’t be ticking but it should be interesting!

The envelope also contained an unknown white powder, which spilled out of the envelope as it

was being opened. OkCupid retained the First Mailing and its contents at its Dallas headquarters.

       12.     The second envelope was postmarked in Boston, Massachusetts on September 14,

2017 (the “Second Mailing”). It was addressed in typewritten text to “Chief Executive Officer,

OK Cupid USA, Corporate Office Headquarters, P.O. Box 12627, Dallas, TX 75225.” It did not

contain a return address. Inside the envelope was a single piece of paper bearing the following

typewritten text:

                      Greetings from Beverly (North Shore)
                      9/11-9/12

                      How’d you like what I sent you? Aww, go take a
                      powder. Oh, the things I have in store for you! I can
                      go on like this for years. How long can you last?

                      Incidentally, my father was an angel: That’s Hell’s
                      Angel to you. You see, we have some pull. Take for
                      example your vehicles. We now know who owns
                      what, and where each of you parks his. Hmm, think
                      of the possibilities!

                                               4
         Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 5 of 14




                       I should say thank you. You’ve given me something
                       to do. You might say I’m on a mission. Trying to
                       keep up with those whores really wasn’t keeping me
                       content, know what I’m saying?

                       YOU KNOW WHAT YOU DID! YOU KNOW
                       WHEN YOU DID IT! YOU CAN UNDO IT…or
                       we can go round and round. The choice is yours.
                       You’ll be hearing from me REALLY soon!

                       P.S. Each time I do something I’ll be sure to enclose
                       a note.
                       It’ll say ‘If this continues please feel free to contact
                       us.’ Know what I’m saying?!

OkCupid retained this letter at its Dallas headquarters.

       13.     The third envelope was postmarked in Boston, Massachusetts on September 20,

2017 (the “Third Mailing”). It was addressed in handwriting to “Chief Executive Officer, OK

Cupid USA, Corporate Office Headquarters, P.O. Box 12627, Dallas, TX 75225.” It did not

contain a return address. Inside the envelope was a single piece of white paper with a significant

amount of red-brown staining consistent with the appearance of blood, but no typewritten or

handwritten text. OkCupid retained this letter at its Dallas headquarters.

       14.     The fourth mailing was postmarked in Boston, Massachusetts on September 21,

2017 (the “Fourth Mailing”). It was addressed in handwriting to “Chief Executive Officer, OK

Cupid USA, Corporate Office Headquarters, P.O. Box 12627, Dallas, TX 75225.” It did not

contain a return address. Inside the envelope was a single piece of paper with the following

typewritten text:

                       Greetings from Beverly (North Shore)
                       (9/11-9/12)

                       What a bloody mess huh. A friend of mine just found
                       out he has A.I.D.S. Not H.I.V mind you, full blown
                       A.I.D.S. The son of a bitch tried to kill himself in

                                                  5
         Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 6 of 14



                       my apartment. He bled all over the place.

                       You didn’t by any chance touch the page did you?
                       Another friend of mine works in a lab. They’ve been
                       working on this stuff. It’s called ed435. What ed
                       does is it keeps cells alive. My friend tells me that
                       the cells on that page will stay alive and active for at
                       least a week. I certainly hope you didn’t handle that
                       page with your bare hands!

                       You know I thought I wanted my privileges back.
                       Now I’m not so sure. I’m having way too much fun!
                       You know, you’ve given me purpose! Thank you!
                       I’ll be in touch…SOON! (Wait’ll you see what I’ve
                       got for you next!)

       15.     Due to the threatening nature of the first four mailings, and out of concern that the

mailings may, in fact, contain hazardous materials, OkCupid contacted the Federal Bureau of

Investigation (FBI) in Dallas on or about September 28, 2017. Federal law enforcement agents

responded to OkCupid’s corporate headquarters as if the letters contained hazardous materials.

The agents conducted field screening of the four mailings, and later transported the mailings to the

Dallas County Health and Human Services Laboratory (DCHSL). Through testing, the DCHSL

was able to rule out the presence of active biological or chemical threat agents in the mailings.

       16.     The fifth envelope was postmarked in Boston, Massachusetts on October 4, 2017

(the “Fifth Mailing”). It was addressed in typewritten text to “Chief Executive Officer, OK Cupid

USA, Corporate Office Headquarters, P.O. Box 12627, Dallas, TX 75225.” The address was

actually typed on a separate piece of paper, which was taped to the outside of a white envelope

with blue snowflakes consistent with a greeting card. The envelope did not contain a return

address. Inside the envelope was a single piece of white paper smeared with an unknown brown

substance. Once again, out of concern that the brown substance was hazardous, OkCupid contacted

the FBI. Federal law enforcement agents responded to OkCupid’s corporate headquarters as if the



                                                  6
         Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 7 of 14



letter contained a hazardous material.      They conducted field screening and subsequently

transported the mailing to the DCHSL. Through testing, the DCHSL was able to rule out the

presence of active biological or chemical threat agents.

       17.       The sixth envelope was postmarked in Boston, Massachusetts on October 6, 2017

(the “Sixth Mailing”). It was addressed in handwriting to “Chief Executive Officer, OK Cupid

USA, Corporate Office Headquarters, P.O. Box 12627, Dallas, TX 75225.” It did not contain a

return address. Inside the envelope was a single piece of paper with the following typewritten text:

                        Greetings from Beverly (North Shore)

                        What a shitty week huh?! I’m just getting warmed
                        up! Wait’ll you see what comes next! I’m telling
                        you. I’ve got a whole theme park planned for you!
                        Are we pumped or what?! I’ll be in touch, SOON!!

                        You can end this.
                        You know what you did.
                        You know when you did it.
                        You can undo it.

After receiving this mailing, OkCupid once again contacted the FBI. Federal law enforcement

agents responded to OkCupid’s corporate headquarters as if the letter contained a hazardous

material. They conducted field screening and subsequently transported the mailing to the DCHSL.

Through testing, the DCHSL was able to rule out the presence of active biological or chemical

threat agents.

       18.       The seventh envelope was postmarked in Boston, Massachusetts on November 1,

2017 (the “Seventh Mailing”). It was addressed in handwriting to “C.E.O., Okay Cupid USA,

Corporate Headquarters, P.O. Box 12627, Dallas, TX 75225.” It did not contain a return address.

Inside the envelope was a piece of white paper smeared with an unknown brown substance. Out

of concern that the brown substance was a hazardous substance, OkCupid contacted the FBI.



                                                 7
         Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 8 of 14



Federal law enforcement agents responded to OkCupid’s corporate headquarters as if the letter

contained a hazardous material. They conducted field screening and subsequently transported the

mailing to the DCHSL. Through testing, the DCHSL was able to rule out the presence of active

biological or chemical threat agents.

       19.     The eighth envelope was postmarked in Boston, Massachusetts on November 17,

2017 (the “Eighth Mailing”). It was addressed in handwriting to “Chief Executive Officer, Okay

Cupid USA, Corporate Headquarters, P.O. Box 12627, Dallas, TX 75225.” It did not contain a

return address. Inside the envelope was a folded index card with the following handwritten text:

                       You still molesting little children?

                       Oh are we gonna have some fun

                       The things in have in store for you!

After receiving this letter, OkCupid once again contacted the FBI. Federal law enforcement agents

responded to OkCupid’s corporate headquarters as if the letter contained a hazardous material.

They conducted field screening and subsequently transported the mailing to the DCHSL. Through

testing, the DCHSL was able to rule out the presence of active biological or chemical threat agents.

       20.     The ninth envelope was postmarked in Boston, Massachusetts on December 21,

2017 (the “Ninth Mailing”). It was addressed in handwriting to “C.E.O., Okay Cupid USA,

Corporate Headquarters, P.O. Box 12627, Dallas, TX 75225.” It did not contain a return address.

Inside the envelope was a second, smaller envelope consistent with a greeting card. On the second

envelope was handwritten, “CEO, Okay Cupid USA, Corporate Hdqtrs, P.O. Box 12627, Dallas,

TX 75225.” This second envelope lacked any postage. Inside the second envelope was a piece of

paper with the following typewritten text:




                                                 8
            Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 9 of 14



                           [REDACTED] 1:

                           Please [REDACTED], please cancel my
                           membership in Okay Cupid! I know all you have in
                           there are hookers, literally high priced hos which I
                           am not one of so I won’t fit in.

                           How is your relationship with the local authorities? I
                           hear they loved the tales of shall we say your
                           ‘exploits.’ Oh, I have such things in store for you!

                           Please cancel my membership again. Wait’ll I turn
                           you in to the IRS like your friend Jim Buckmaster.
                           Oh you haven’t seen anything yet. Btw (how do you
                           make your money off of a free site?)

                           I HAVE SUCH SIGHTS TO SHOW YOU! Enjoy
                           your Christmas [REDACTED]. Get your popcorn
                           ready. The show is about to begin!

In addition to this letter, the second envelope also contained a folded piece of lined paper smeared

with an unknown brown substance. Believing that this mailing may contain a hazardous substance,

OkCupid contacted the FBI. Federal law enforcement agents responded to OkCupid’s corporate

headquarters as if the letter contained a hazardous material. They conducted field screening and

subsequently transported the mailing to the DCHSL. Through testing, the DCHSL was able to

rule out the presence of active biological or chemical threat agents.

          21.      I and other investigators have reviewed photos of each of the mailings described

above. There are numerous consistencies between the mailings including, but not limited to, the

following:

                   a.      All of the envelopes were postmarked in Boston, Massachusetts.

                   b.      None of the envelopes contained a return address.

                   c.      Eight of the nine envelopes contained identical “USA Forever” stamps
                           showing an American Flag and the text “USA Forever.”
1
    The addressee’s name has been redacted in order to protect his or her identity.


                                                       9
        Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 10 of 14




               d.     All of the mailings were similarly addressed to OkCupid’s “Chief Executive
                      Officer” or “C.E.O.” Likewise, all of the envelopes were addressed to
                      OkCupid’s “Corporate Headquarters” or “Corporate Office Headquarters.”

               e.     The addresses on seven of the envelopes were handwritten. In addition to
                      consistencies in the content of the addresses, a non-scientific examination
                      of the handwriting indicates to me that they were written by the same
                      individual. This conclusion is based on my training and experience as a
                      U.S. Postal Inspector, and also the specific form and style of the individual
                      characters that made up each handwritten address.

               f.     Based upon my training and experience, the pattern of the letters and the
                      content of the messages suggests to me that they were sent by a single
                      individual. First, several of the letters accompanying the mailings (the First,
                      Second, Fourth and Sixth Mailings) say “Greetings from Beverly” at the top
                      of the letter. Second, several of the mailings comment on previous mailings
                      sent a day or two earlier. For example, the Second Mailing makes reference
                      to the white powder contained in the First Mailing; the Fourth Mailing
                      seemingly makes reference to the blood-like staining in the Third Mailing;
                      and Sixth Mailing seemingly makes reference to the brown smears on the
                      Fifth Mailing. Third, the Second, Eighth and Ninth Mailings each contain
                      the word “Oh” followed by a warning of future mailings. For example, the
                      Second Mailing states, “Oh, the things I have in store for you!” The Eighth
                      Mailing states, “Oh, are we gonna have some fun!” And the Ninth Mailing
                      states, “Oh I have such things in store for you!”

             PROBABLE CAUSE TO BELIEVE THAT LIAM MACLEOD
                       COMMITTED THESE CRIMES

       22.     After receiving the First Mailing, OkCupid’s legal department initiated its own

internal investigation into the matter, separate and apart from law enforcement. Based upon

language used in the First Mailing (e.g., “[b]an me will ya”), OkCupid believed the person

responsible for sending the mailings was a current or former OkCupid account holder. Moreover,

given the use of the word “ban” in the First Mailing, OkCupid focused its investigation on accounts

that were blacklisted or “banned” in or around September 2017 due to violations of OkCupid’s

terms of service. Because several of the early mailings contained the text “Greetings from

Beverly,” OkCupid searched their blacklisted accounts for any accounts related to users located in



                                                10
        Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 11 of 14



“Beverly.” Based upon that search query, OkCupid identified a user profile with the username

Liam461 (hereafter the “OkCupid Account”). The OkCupid Account listed the user’s location as

Beverly, Massachusetts. According to OkCupid, this account was blacklisted on September 11,

2017—the day before the First Mailing was postmarked in Boston—for repeated violations of the

company’s terms of service.

       23.     In addition to the OkCupid Account, individuals participating in the OkCupid

investigation also identified a Match.com account with the username Liam46 (hereafter the “Match

Account”) that they believed was established by the same user as the OkCupid Account.

According to individuals who participated in the OkCupid investigation, the Match Account also

listed the subscriber’s location as Beverly, Massachusetts and it contained many of the same

photographs as the OkCupid Account.

       24.     On October 30, 2018, law enforcement sent legal process to OkCupid requesting

information related to the OkCupid Account and the Match Account. Subscriber information

associated with both accounts identified the user’s location as Beverly, Massachusetts. Likewise,

both accounts listed the user’s e-mail address as lmacleod41@hotmail.com. In addition, IP

connectivity logs from the accounts indicated that the same IP address was used to access both

accounts numerous times between September 1, 2017 and September 11, 2017. Open source

internet geolocation tools identified the possible location of the computer that used that IP address

as Beverly, Massachusetts.

       25.     Although there was no subscriber or billing name associated with the OkCupid

Account, the billing name associated with the Match Account was Liam MACLEOD. Based upon

my experience and training, I believe that the similarities between the account usernames (Liam46

and Liam461), coupled with the fact that both accounts shared the same connecting IP address,



                                                 11
        Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 12 of 14



photographs, e-mail addresses and location information, demonstrate that MACLEOD was also

the subscriber and user of the OkCupid Account on and before September 11, 2017.

       26.     On February 19, 2019, I obtained a warrant to search records and other information

associated with the OkCupid Account and the Match Account. Among the records that I received

in response to the warrant were communications sent by the user of the Match and OkCupid

Accounts to other users, as well as profile information about the user posted to the Match and

OkCupid Accounts.

       27.     Based upon my examination of records associated with the Match Account, I have

learned that the user (listed in the records as MACLEOD) established the account on August 22,

2017. I also determined that the user updated the profile information associated with the account

on September 11, 2017 – the day before the First Mailing was postmarked in Boston. On that date,

in the section entitled “[d]escribe yourself and your perfect match to our community,” the user

wrote the following text:

       Match Promotes prostitution! Guys unless you have a high paying job or drive a
       really nice car you are getting nowhere in here! Try craigs [sic] the adult w4m
       section. You’ll find the same things you’ll find in here but for cheaper!

       Match: Take Note: I don’t care how many times you delete this. I will return
       morning noon and night to repost it. I will keep reposting the truth until you decide
       to reimburse my money! You’ve got my address. I don’t want a reimbursement on
       my card, one that you’re really not going to make. I want a check or money order
       for payment in full. See you in a while, when I repost!

Based upon this profile information, I believe the user modified his original profile to reflect his

feelings concerning an ongoing dispute or disagreement with Match and OkCupid. Likely as a

result of this and other actions by the user, the OkCupid Account was blacklisted and no longer

accessible to the user as of September 11, 2017 at 11:09 p.m.

       28.     In addition, I reviewed a message from the Match Account to another Match.com



                                                12
        Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 13 of 14



user dated August 23, 2017. In that message, the Match Account user wrote, “I spent years after

years [sic] living in a foster home run by hell’s angels. I did.” This statement echoes the content

of the Second Mailing, in which the sender wrote that his father was a member of the Hell’s Angels

motorcycle gang, and threatened that members of the Hell’s Angels may cause harm to the

recipient and/or his personal property.

       29.     Furthermore, during my investigation I conducted a query of the Massachusetts

Registry of Motor Vehicles (“RMV”) for MACLEOD. This query generated one result—an

active Massachusetts Identification Card—listing MACLEOD’s year of birth as 1971 and his

address as 11 Chestnut Park in Beverly, Massachusetts. The RMV also maintains a photograph of

MACLEOD, which I have reviewed. That photo appears to depict the same individual that is

depicted in the records (including photos) associated with the OkCupid and Match Accounts,

which I have reviewed.


       30.     On February 23, 2019, I conducted physical surveillance of 11 Chestnut Park in

Beverly. I observed that 11 Chestnut Park is part of an attached, multi-unit low rise apartment

building. Unit number 11 shares a common exterior door with unit numbers 9, 10 and 12. Near

that common entrance, I observed four separate “buzzers” or doorbells, one for each of the four

units. Next to the buzzer assigned to Unit 11, I observed a sticker containing the following

typewritten text:

                              Mr. Liam MacLeod
                              11 Chestnut Park
                              Beverly, MA 01915-3358




                                                13
        Case 1:19-cr-10089-PBS Document 1-2 Filed 02/27/19 Page 14 of 14



                                         CONCLUSION

       31.     Based upon the foregoing, there is probable cause to believe that LIAM

MACLEOD deposited in a post office or other authorized depository for mail matter a letter

addressed to the CEO of OkCupid containing white powder described as “ANTHRAX” in

violation of Chapter 18, United States Code, Sections 876(c) (mailing a threat to injure the person

of another) and 1038 (false information and hoaxes, punishing “[w]hoever engages in any conduct

with intent to convey false or misleading information under circumstances where such information

may reasonably be believed and where such information indicates that an activity has taken, is

taking, or will take place that would constitute a violation of chapter … 10 [dealing with biological

weapons], 11B [dealing with chemical weapons],…”).




                                                      Michael J. Connelly
                                                      United States Postal Inspector
                                                      United States Postal Inspection Service


Subscribed and sworn to before  mee on th
                         eforee m         is 227th day of February 2019
                                       tthis



David H. Hennessy
United States Magistrate Judge
                          udge
                            gee




                                                 14
